Citation Nr: 1133963	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 09-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was the subject of a Board decision and remand dated in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

The matter of entitlement to service connection for ischemic heart disease as secondary to exposure to Agent Orange is raised by the record but has not been adjudicated by the RO/AMC. The matter is referred to the RO/AMC for appropriate development and adjudication.


REMAND

In a decision and remand dated in April 2011, the Board granted the Veteran's claim for a higher initial rating for PTSD; and additionally remanded his claims for service connection for hypertension as secondary to service-connected PTSD, and service connection for a skin disorder, to the RO/AMC for further development and adjudication.

Also in April 2011, the RO/AMC issued a rating decision to implement the Board's grant of a higher initial rating of 50 percent for PTSD, raised from 30 percent. The RO/AMC additionally responded to the first numbered paragraph of the remand section of the April 2011 Board decision insofar as it sent to the Veteran a letter requesting that he identify any VA or non-VA treatment records for hypertension or a skin disorder since May 2010. 

Later in April 2011, the RO/AMC placed in the claims file a document indicating that it had deferred rating action on the matters remaining on appeal because Board remand action was required.

In May 2011, the Veteran responded to the RO's April 2011 letter, essentially asserting that VA already had the relevant treatment records in its possession. 

The RO/AMC did not complete the additional requested actions directed in the Board's April 2011 remand in this matter before returning the case to the Board in May 2011. In particular, VA examinations regarding the Veteran's claims for service connection for hypertension and skin disability were not scheduled, the RO/AMC did not ensure that the requested remand actions were accomplished, and the RO/AMC did not issue a supplemental statement of the case prior to return of the case to the Board. See April 2011 Board decision and remand, pages 12-16, action paragraphs 2, 3, 4, 5 & 6.

As a result, the Board must now return this matter to the RO/AMC for completion of the remand actions directed in the Board's April 2011 decision and remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with remand orders).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must arrange for examination of the Veteran by an appropriately qualified physician to determine the etiology of his hypertension. 

The following considerations will govern the evaluation:

(a) The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

(b) Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail. 

(c) After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD. 

In other words, the examiner must include an opinion as to whether the service-connected PTSD either caused or worsened the presently non-service-connected hypertension, and state the medical basis for such an opinion. 

(d) In rendering this opinion, the examiner's attention will be called to:

www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp. 

This VA-issued literature includes the following:

Existing research has not been able to determine conclusively that PTSD causes poor health. Thus, caution is warranted in making a causal interpretation of what is presented here. It may be the case that something associated with PTSD is actually the cause of greater health problems. For example, it could be that a factor associated with PTSD, such as smoking, is the actual cause of the increased health problems. This is not likely, however, given that we know that PTSD is associated with poor physical health even when behavioral factors such as smoking are controlled. 

PTSD may promote poor health through a complex interaction between biological and psychological mechanisms. The National Center for PTSD and other laboratories around the world are studying these mechanisms. Current thinking is that the experience of trauma brings about neurochemical changes in the brain. These changes may have biological, as well as psychological and behavioral, effects on one's health. For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders. Research also shows that these neurochemical changes may relate to abnormalities in thyroid and other hormone functions, and to increased susceptibility to infections and immunologic disorders associated with PTSD. 

(e) The examiner will additionally provide an opinion as to whether the Veteran's hypertension began within one year after discharge from service; in providing this opinion, the examiner is referred to records of medical treatment at the New Jersey State Police Medical Unit from September 1971 to July 1997.

(f) The examiner will further provide an opinion as to whether the Veteran has ischemic heart disease, and if so, whether his hypertension is caused or aggravated by his ischemic heart disease. The examiner is referred to a July 1997 record of cardiac catheterization in the Veteran's New Jersey State Police medical records, indicating that he was diagnosed as having coronary artery disease. 

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to make a determination without resorting to pure speculation, he or she must so state. The examiner must provide a fully reasoned explanation for any such finding.

2. The RO/AMC must also arrange for examination of the Veteran by an appropriately qualified physician to determine the etiology of his skin disorder. The claims folder must be made available and reviewed by the physician in conjunction with the evaluation. The following considerations will govern the evaluation:

(a) The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

(b) The examiner must be referenced to a record of treatment for a skin disorder during service in April 1969 and to post-service records of treatment for skin disease, including from March 2003 to November 2006.
 
(c) Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail. The examiner must indicate if a biopsy of one or more of the Veteran's skin lesions would be helpful in making the requested determination, and if so, such a biopsy must be requested. The Veteran's providing such a biopsy would be optional, however, if such a procedure would be invasive.

(d) After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has a current skin disorder that began active during service or is related to any incident of service. 

(e) In rendering this opinion, the examiner must review and reference an April 1969 service treatment record that states that the Veteran was medivaced from the field with a dermatological problem, and had warts on both hands that seemed to be spreading. The diagnosis upon dermatology consultation was warts and the Veteran was treated with 20% salicylic acid.

(f) Also in rendering his or her opinion, the examiner must take a full history from the Veteran regarding the Veteran's claimed symptoms of skin disability from active service forward. The examiner must state whether there is a clinical or other medical basis to support or doubt the history provided by the Veteran, with a fully reasoned explanation for his or her finding.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) If the examiner is unable to make a determination without resorting to pure speculation, he or she must state this finding with a fully reasoned explanation. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, this case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)
These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

